Case 1:19-cv-21102-RMB-AMD Document 4 Filed 06/16/20 Page 1 of 2 PageID: 64



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

MICHAEL SEVENS MARTINEZ,          :        CIV. NO. 19-21102 (RMB)
                                  :
                 Plaintiff        :
                                  :
     v.                           :             OPINION
                                  :
UNITED STATES OF AMERICA          :
et al.,                           :
                                  :
                 Defendants       :

BUMB, DISTRICT JUDGE

     Plaintiff Michael Sevens Martinez, a prisoner confined in the

Federal   Correctional    Facility    in    Fairton,   New   Jersey   (“FCI

Fairton”) brings this civil action under the Federal Tort Claims

Act, 28 U.S.C. § 1346 et seq. and § 2671 et seq. (Compl., ECF No.

1.) Plaintiff paid the $400 filing fee.

     When a prisoner pays the filing fee for a civil action

regarding prison conditions and seeks redress from a governmental

entity, officer or employee of a governmental entity, 28 U.S.C. §

1915A(b) and 42 U.S.C. § 1997e(c)(1) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief.
Case 1:19-cv-21102-RMB-AMD Document 4 Filed 06/16/20 Page 2 of 2 PageID: 65



     This Court has screened the Complaint in this action for

dismissal and has determined that the Unites States is the sole

proper defendant to this FTCA action arising out of Plaintiff’s

injury from a chemical burn on March 25, 2019 at FCI Fairton. See

Murchison v. Warden Lewisburg USP, 566 F. App’x 147, 150 (3d Cir.

2014) (finding United States is sole proper defendant to FTCA

action). The FTCA claims against the remaining defendants are

dismissed with prejudice. The FTCA claim against the United States

may proceed.

     Having paid the filing fee, Plaintiff is responsible for

serving the complaint on the United States in compliance with

Federal Rule of Civil Procedure 4. The Court will direct the

Clerk’s Office to issue a summons. If Plaintiff wishes to have a

United States Marshal serve the defendant, Plaintiff shall return

the completed summons, with prepayment of $60 to the United States

Marshals Service, mailed to the Clerk’s Office.



DATE:   June 15, 2020

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     2
